D. H. POND, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Pond v. CommissionerDocket No. 14460.United States Board of Tax Appeals12 B.T.A. 865; 1928 BTA LEXIS 3435; June 27, 1928, Promulgated *3435 Paul Howland, Esq., for the petitioner.  Frank Easby-smith, Esq., for the respondent.  LITTLETON*865  MEMORANDUM OPINION.  LITTLETON: The Commissioner determined a deficiency of $332.32 income tax for the calendar year 1920.  The petitioner claims that *866  the Commissioner erred in adding to his income for the taxable year the amount of $1,971.55 as interest on bonds and mortgages for the reason that the amount of $1,971.55 belonged to and was income of his brother, H. W. Pond.  Petitioner is a resident of Cleveland Heights, Ohio.  Prior to the taxable year petitioner and his brother, H. W. Pond, owned certain property which they sold and received therefor a mortgage, which, for convenience, was made to the Guardian Savings & Trust Co., as trustee, for the joint account of the two brothers, to pay income from said mortgage, less the charges and expenses incident to the execution thereof, one-half to the petitioner and one-half to his brother, H. W. Pond.  The Guardian Savings & Trust Co. also held certain bonds belonging to the petitioner and his brother, the income from which was paid to them according to their interests.  Petitioner and*3436  his brother each reported as income for 1920 his proportion of the interest received from the trustee and paid the tax thereon.  Petitioner reported $1,542.68 from this source which was the amount belonging to him.  The total interest from bonds and mortgage received by the petitioner and his brother amounted to $3,514.23.  Petitioner's brother, H. W. Pond, reported his proportion of this interest.  The Commissioner held that because the information certificate, Form 1099, filed with him by the Guardian Savings & Trust Co. showed the total interest as having been paid to the petitioner, his income should be increased accordingly.  In this the Commissioner was in error.  Judgment will be entered under Rule 50.